ORDER FOR REINSTATEMENT
Comes now the Petitioner, Steven L. Tin-dal, and requests that this Court reinstate him to the practice of law in this state. Upon referral from this Court, comes now the Board of Law Examiners and reports that the Petitioner possesses the requisite moral character to practice law with a further recommendation that, by reason of his extended absence from the practice, the Petitioner be required to pass another Bar examination before being reinstated. And in response to the recommendation of the Board of Law Examiners, comes now the Petitioner and requests that such recommendation be rejected to the extent of the re-testing requirement.
This Court, now being duly advised, finds that the Petitioner was admitted to the practice of law in the State of Indiana in 1973 and remained an attorney in good standing until he voluntarily resigned from the practice of law on or about March 31, 1981. At the time of resignation there were no disciplinary charges pending against him nor were there allegations of improper professional behavior. At the present time the Petitioner possesses the requisite moral fitness to practice law. With regard to the recommendation for further examination, the rules of this Court do not provide for the re-testing of individuals upon petition for reinstatement, regardless of the circumstances leading to the absence from the practice. The length of absence alone, as noted by the Board of Law Examiners, is not a sufficient justification to warrant the additional requirement of an examination.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that, effective as of the date of this Order, the Petitioner, Steven L. Tindal, is hereby reinstated to the practice of law in the State of Indiana.
The Clerk of this Court is directed to add the name of the Petitioner to the Roll of attorneys in this state and provide notice of this Order to the Board of Law Examiners and to Mr. Steven L. Tindal, R.R. # 1, Box 230G, Syracuse, Indiana 46567.
All Justices concur.